Name: Commission Regulation (EEC) No 188/90 of 25 January 1990 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 1 . 90 Official Journal of the European Communities No L 21 /47 COMMISSION REGULATION (EEC) No 188/90 of 25 January 1990 fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, , Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (l) and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3869/89 (2) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3869/89 to the quota Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 February 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2 OJ No L 374, 22. 12 . 1989, p . 54. 26. 1 . 90No L 21 /48 Official Journal of the European Communities ANNEX to the Commission Regulation of 25 January 1990 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 6 from 5 to 11 February 1990 Week No 7 from 12 to 18 February 1990 Week No 8 from 19 to 25 February 1990 Week No 9 from 26 February to 4 March 1990 0204 30 00 208,703 211,500 213,510 215,693 0204 41 00 208,703 211,500 213,510 215,693 0204 42 10 146,092 148,050 149,457 150,985 ^ 0204 42 30 229,573 232,650 234,861 237,262 0204 42 50 271,314 274,950 277,563 280,401 0204 42 90 271,314 274,950 277,563 280,401 0204 43 00 379,839 384,930 388,588 392,561 0204 50 51 208,703 211,500 213,510 215,693 0204 50 53 146,092 148,050 149,457 150,985 0204 50 55 229,573 232,650 234,861 237,262 0204 50 59 271,314 274,950 277,563 280,401 0204 50 71 271,314 274,950 277,563 280,401 0204 50 79 379,839 384,930 388,588 392,561 (') The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.